Exhibit 10.69

DREAMWORKS ANIMATION SKG, INC.

1000 FLOWER STREET

GLENDALE, CALIFORNIA 91201

February 27, 2010

Heather O’Connor

c/o Munger, Tolles & Olsen LLP

355 South Grand Avenue, Suite 3500

Los Angeles, CA 90071

Attention: Robert Knauss, Esq.

Dear Heather:

Upon the Commencement Date (as defined below), DreamWorks Animation SKG, Inc.
(“Studio”) agrees to employ you and you agree to accept such employment upon the
terms and conditions set forth in this agreement (“Agreement”). Upon Studio’s
receipt of executed copies (in form and substance satisfactory to Studio) of
this Agreement, this Agreement shall supersede the executed Employment Agreement
dated as of July 1, 2008 (the “Prior Agreement”) between DreamWorks Animation
L.L.C. and you, and the Prior Agreement shall be deemed terminated effective as
of the date hereof. Studio shall have no obligation under this Agreement unless
and until Studio has received from Employee a fully executed copy of this
Agreement (in form and substance satisfactory to Studio).

1. Term. The term of your employment hereunder shall commence on the date hereof
(the “Commencement Date”) and shall, unless earlier terminated in accordance
with the provisions of this Agreement, continue up to and including February 27,
2012 (the “Initial Term”). Studio shall have an exclusive irrevocable option
exercisable by written notice to you no later than thirty (30) days prior to the
end of the Initial Term to extend the Initial Term for an additional two
(2) year period, commencing February 27, 2012 and continuing through and
including February 27, 2014 (the “Extended Term”). If Studio does not exercise
its option, the term of your employment hereunder shall continue up to the
expiration of the Initial Term. The Initial Term and, if the option is
exercised, the Extended Term, shall hereinafter be referred to collectively or
individually as the context may require, as the “Employment Term.”

2. Duties/Responsibilities.

a. General. Your title shall be Chief Accounting Officer.

b. Services. During the Employment Term you shall render your exclusive
full-time business services to Studio and/or its divisions, subsidiaries or
affiliates in accordance with the reasonable directions and instructions of the
Chief Financial Officer of Studio, all as hereinafter set forth. You shall
report to the Chief Financial Officer of Employer (currently, Lewis Coleman).



--------------------------------------------------------------------------------

3. Exclusivity. You shall not during the Employment Term perform services for
any person, firm or corporation (hereinafter referred to collectively as a
“person”) without the prior written consent of Studio and will not engage in any
activity which would interfere with the performance of your services hereunder,
or become financially interested in any other person engaged in the production,
distribution or exhibition of motion pictures or television programs (including,
without limitation, motion pictures produced for, distributed to or exhibited on
free, cable, pay, satellite and/or subscription television, music and/or
interactive), anywhere in the world. Nothing contained herein shall prevent you
from owning publicly traded minority stock interests not to exceed five percent
(5%), limited partnership interests or other passive investment interests in
businesses performing any of the aforesaid activities.

4. Compensation.

a. Base Salary. For all services rendered under this Agreement, Studio will pay
you a yearly base salary (the “Base Salary”) at a rate of (i) during the Initial
Term, Two Hundred Fifty Thousand Dollars ($250,000.00) for each full year of the
Initial Term and (ii) during the Extended Term (if applicable), Two Hundred
Seventy-Five Thousand Dollars ($275,000.00) for each full year of the Extended
Term. The Base Salary shall be payable in accordance with Studio’s applicable
payroll practices.

b. Cash Incentive and Equity-Based Compensation.

(i) You will be eligible, while you remain employed hereunder, subject to annual
approval by the Compensation Committee of the Board of Directors of Studio (the
“Compensation Committee”), to receive an annual cash bonus award pursuant to the
terms of the Studio’s short-term incentive plan. It is Studio’s present
expectation that such annual awards will have a target value of $100,000. For
the avoidance of doubt, such annual award will have a target value of $100,000
for the 2010 calendar year. If your employment is terminated at the end of the
Employment Term for any reason other than “cause” (as defined in Section 11) or
on account of incapacity, you will be entitled to receive the same annual cash
bonus that you would have received for any complete or partial fiscal year
(pro-rated based on the number of days you worked in any partial fiscal year) of
the Employment Term if you had remained an employee through the date on which
the annual cash bonuses are paid, computed in the same manner generally used in
determining the annual cash bonuses of the Company’s other executive officers.

(ii) In addition, you will be eligible while you remain employed hereunder,
subject to annual approval by the Compensation Committee, to receive annual
equity incentive awards, commencing in October 2010, consistent with other
senior executives subject to Compensation Committee approval. It is Studio’s
present expectation that such annual awards will have an annual aggregate
grant-date value targeted at $180,000 and shall vest over four (4) years from
the date of grant.

 

2



--------------------------------------------------------------------------------

5. Benefits. In addition to the foregoing, during the period of your employment
with Studio hereunder, you shall be entitled to participate in such other,
medical, dental and life insurance, 401(k), pension and other benefit plans as
Studio may have or establish from time to time for its most senior executives.
In addition, Studio shall cover the cost of personal financial consulting
services to you. During the Employment Term, unless earlier terminated as set
forth below, you shall be entitled to coverage in accordance with Studio’s
standard leave of absence policy and shall be entitled to vacation days and/or
personal days to be taken subject to the demands of Studio (as determined by
Studio) and consistent with the amount of days taken by other senior level
executives; provided, however, no vacation time will be accrued during the
Employment Term. The foregoing, however, shall not be construed to require
Studio to establish any such plans or to prevent the modification or termination
of such plans once established, and no such action or failure thereof shall
affect this Agreement.

6. Business Expenses. Studio shall reimburse you for business expenses on a
regular basis in accordance with its policy regarding the reimbursement of such
expenses for executives of like stature to you (including travel, at Studio’s
request (which, in accordance with Studio policy, is currently first class)).
Expenses shall be eligible for reimbursement hereunder to the extent that they
are incurred by you during the period of your employment with Studio pursuant to
this Agreement. All reimbursable expenses shall be reimbursed to you as promptly
as practicable and in any event not later than the last day of the calendar year
after the calendar year in which the expenses are incurred, and the amount of
expenses eligible for reimbursement during any calendar year will not affect the
amount of expenses eligible for reimbursement in any other calendar year.

7. Indemnification. You shall be fully indemnified and held harmless by Studio
to the fullest extent permitted by law from any claim, liability, loss, cost or
expense of any nature (including attorney’s fees of counsel selected by you,
judgments, fines, any amounts paid or to be paid in any settlement, and all
costs of any nature) incurred by you (all such indemnification to be on an
“after-tax” or “gross-up” basis) which arises, directly or indirectly, in whole
or in part out of any alleged or actual conduct, action or inaction on your part
in or in connection with or related in any manner to your status as an employee,
agent, officer, corporate director, member, manager, shareholder, partner of, or
your provision of services to, Studio or any of its affiliated entities, or any
entity to which you are providing services on behalf of Studio or which may be
doing business with Studio. To the maximum extent allowed by law, all amounts to
be indemnified hereunder including reasonable attorneys’ fees shall be promptly
advanced by Studio until such time, if ever, as it is determined by final
decision pursuant to Paragraph 24 below that you are not entitled to
indemnification hereunder (whereupon you shall reimburse Studio for all sums
theretofore advanced). Any tax gross-up payments that you become entitled to
receive pursuant to this Paragraph 7 will be paid to you (or to the applicable
taxing authority on your behalf) as promptly as practicable and in any event not
later than the last day of the calendar year after the calendar year in which
you remit the related taxes.

 

3



--------------------------------------------------------------------------------

8. Covenants.

a. Confidential Information. You agree that you shall not, during the Employment
Term or at any time thereafter, use for your own purposes, or disclose to, or
for any benefit of any third party, any trade secret or other confidential
information of Studio or any of its affiliates (except as may be required by law
or in the performance of your duties hereunder consistent with Studio’s
policies) and that you will comply with any confidentiality obligations of
Studio known by you to a third party, whether under agreement or otherwise.
Notwithstanding the foregoing, confidential information shall be deemed not to
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure by you or any other person who directly
or indirectly receives such information from you or at your direction or (ii) is
or becomes available to you on a non-confidential basis from a source which you
reasonably believe is entitled to disclose it to you.

b. Studio Ownership. The results and proceeds of your services hereunder,
including, without limitation, any works of authorship resulting from your
services during your employment and any works in progress, shall be
works-made-for-hire and Studio shall be deemed the sole owner throughout the
universe of any and all rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed, with the
right to use the same in perpetuity in any manner Studio determines in its sole
discretion without any further payment to you whatsoever. If, for any reason,
any of such results and proceeds shall not legally be a work-for-hire and/or
there are any rights which do not accrue to Studio under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed by Studio, and Studio shall have the right to use the
same in perpetuity throughout the universe in any manner Studio may deem useful
or desirable to establish or document Studio’s exclusive ownership of any and
all rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright and/or patent applications or assignments. To
the extent that you have any rights in the results and proceeds of your services
that cannot be assigned in the manner described above, you unconditionally and
irrevocably waive the enforcement of such rights. This Paragraph 8.b is subject
to, and shall not be deemed to limit, restrict, or constitute any waiver by
Studio of any rights of ownership to which Studio may be entitled by operation
of law by virtue of Studio or any of its affiliates being your employer.

c. Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with Studio or any of its affiliates shall remain the exclusive
property of Studio. In the event of the termination of your employment for any
reason, and subject to any other provisions hereof, Studio reserves the right,
subject to Paragraph 27.b, to the extent required by law, and in addition to any
other remedy Studio may have, to deduct from any monies otherwise payable to you
the following: (i) the full amount of any specifically determined debt you owe
to Studio or any of its affiliates at the time of or subsequent to the
termination of your

 

4



--------------------------------------------------------------------------------

employment with Studio, and (ii) the value of Studio property which you retain
in your possession after the termination of your employment with Studio
following Studio’s written request for such item(s) return and your failure to
return such items within thirty (30) days of receiving such notice. In the event
that the law of any state or other jurisdiction requires the consent of an
employee for such deductions, this Agreement shall serve as such consent.

d. Promise Not To Solicit. You will not, during the period of the Employment
Term or for the period ending one (1) year after the earlier of expiration of
the Employment Term or your termination hereunder, induce or attempt to induce
any employees, exclusive consultants, exclusive contractors or exclusive
representatives of Studio (or those of any of its affiliates) to stop working
for, contracting with or representing Studio or any of its affiliates or to work
for, contract with or represent any of Studio’s (or its affiliates’)
competitors.

9. Incapacity.

a. In the event you are unable to perform the services required of you hereunder
as a result of a physical or mental disability and such disability shall
continue for a period of ninety (90) or more consecutive days or an aggregate of
four (4) or more months during any twelve (12) month period during the
Employment Term, Studio shall have the right, at its option and subject to
applicable state and federal law, to terminate your employment hereunder, and
Studio shall only be obligated to pay you (a) for a period commencing on the
termination of your employment by Studio and ending on the earlier of the
expiration of the Employment Term and the second anniversary of the termination
of your employment, payments at a rate equal to 50% of your rate of Base Salary,
and, except as otherwise provided in this Paragraph 9.a, such payments will be
payable in accordance with Studio’s regular payroll practices applicable to
similarly situated active employees, and (b) any additional compensation
(including, without limitation, any grants of equity-based compensation made to
you on or prior to the date of termination (it being understood you will not be
entitled to receive any grants of equity-based compensation thereafter) as
determined pursuant to Paragraph 9.b below, and expense reimbursement for
expenses incurred prior to your termination) earned by you prior to the
termination of your employment. Notwithstanding the foregoing sentence, you
further will be entitled to continuation of medical, dental, life insurance, and
financial counseling benefits (collectively, excluding disability insurance, the
“Continued Benefits”) for a period of twelve (12) months after termination of
your employment pursuant to this paragraph (but not to exceed the end of the
then-current Employment Term); provided; however, that nothing in this sentence
is intended to discontinue any short-term or long-term disability insurance
benefits you are receiving or may become eligible to receive as a result of the
disability resulting in termination of your employment pursuant to this
paragraph. Except as specifically permitted by Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder as
in effect from time to time (collectively, hereinafter, “Section 409A”), the
Continued Benefits provided to you during any calendar year will not affect the
Continued Benefits to be provided to you in any other calendar year. With
respect to any Continued Benefits for which you may become eligible under this
Paragraph 9.a or otherwise under this Agreement, if requested by Studio during
any

 

5



--------------------------------------------------------------------------------

continuation period you shall elect to treat such Continued Benefits as being
provided pursuant to the applicable provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1986 (“COBRA”) or any similar applicable federal or
state statute. Whenever compensation is payable to you hereunder, during or with
respect to a time when you are partially or totally disabled and such disability
(except for the provisions hereof) would entitle you to disability income or to
salary continuation payments from Studio according to the terms of any plan now
or hereafter provided by Studio or according to any policy of Studio in effect
at the time of such disability, the compensation payable to you hereunder shall
be reduced on a dollar-for-dollar basis by any such disability income or salary
continuation and shall not be in addition thereto. If disability income is
payable directly to you by an insurance company under an insurance policy paid
for by Studio, the compensation payable to you hereunder shall be reduced on a
dollar-for-dollar basis by the amounts paid to you by said insurance company and
shall not be in addition thereto.

b. Unless otherwise specified in the applicable equity compensation plan of
Studio (each such plan, a “Plan”) or in the agreement evidencing the grant, in
each case as of the date of the grant, after termination of employment pursuant
to Paragraph 9.a, your grants of equity-based compensation will be determined as
follows. For purposes of this Agreement, an award will be deemed to have vested
when it is no longer subject to a substantial risk of forfeiture (within the
meaning of Treasury Regulation Section 1.409A-1(d)). With respect to grants
having performance-based vesting criteria, the amount of such award that is
eligible to vest will be determined after the end of the performance period
specified in the grant, or satisfaction of such other criteria pursuant to the
Plan, subject to the applicable performance or other criteria, as if you had
continued to remain employed with Studio throughout such performance period.
With respect to grants having time-based vesting criteria, the full amount of
such award will be eligible to vest. A ratable portion of the amount of each
award that is eligible to vest will become vested by multiplying such amount by
a fraction, the numerator of which is the sum of (i) your actual period of
service in months through the date of termination plus (ii) the lesser of
(A) twelve (12) months or (B) 50% of the remaining Employment Term in months
determined as of the date of termination (but in no event will the numerator
exceed the denominator), and the denominator of which is the total performance
period in months (for grants having performance-based vesting criteria) or the
total vesting period in months (for grants having time-based vesting criteria)
specified in the grant. To avoid any double-counting, any part of any
equity-based compensation award that has vested in accordance with the terms of
the applicable award agreement shall be credited against any part of such award
that you shall be entitled to receive or exercise pursuant to the determination
set forth in the proceeding sentence. The balance of such awards will be
forfeited. Subject to this Paragraph 9.b and to the other terms and conditions
of the grants, all stock options and any similar equity-based awards will remain
exercisable for the remaining term of the grant. In the case of restricted stock
units that are subject to performance-based vesting criteria, except as
otherwise set forth in Paragraph 25, such awards will be settled on the
seventieth (70th) day after the date that such awards become vested. With
respect to restricted stock units that are subject to time-based vesting
criteria, such awards will be settled within thirty (30) days following your
termination of employment.

 

6



--------------------------------------------------------------------------------

10. Death. If you die prior to the end of the Employment Term, this Agreement
shall be terminated as of the date of death and your beneficiary or estate shall
be entitled to receive (a) your Base Salary accrued up to and including the date
of death and, thereafter, for a period commencing on such date and ending on the
earlier of the expiration of the Employment Term and the first anniversary of
such date, continued Base Salary payable in accordance with Studio’s regular
payroll practices applicable to similarly situated active employees,
(b) equity-based compensation to be determined in the same manner and at the
same time as provided in Paragraph 9.b, under and in accordance with any Plan,
and (c) all other benefits pro-rated up to the date on which the death occurs.

11. Termination for Cause. Studio shall have the right to terminate this
Agreement at any time for cause. As used herein, the term “cause” shall mean
(i) misappropriation of any material funds or property of Studio or any of its
related companies; (ii) failure to obey reasonable and material orders given by
the Chief Financial Officer of Studio or by the board of directors of Studio
(iii) any material breach of this Agreement by you; (iv) conviction of or entry
of a plea of guilty or nolo contendre to a felony or a crime involving moral
turpitude; (v) any willful act, or failure to act, by you in bad faith to the
material detriment of Studio; or (vi) material non-compliance with established
Studio policies and guidelines (after which you have been informed in writing of
such policies and guidelines and you have failed to cure such non-compliance);
provided that in each such case (other than (i) or (iv) or a willful failure in
(ii) or repeated breaches, failures or acts of the same type or nature) prompt
written notice of such cause is given to you by specifying in reasonable detail
the facts giving rise thereto and that continuation thereof will result in
termination of employment, and such cause is not cured within ten (10) business
days after receipt by you of the first such notice. If you are terminated as set
forth in this Paragraph 11, then payment of the specified Base Salary and any
additional noncontingent cash compensation (including, without limitation, any
equity-based compensation which has vested and expense reimbursement for
expenses incurred prior to your termination) theretofore earned by you shall be
payment in full of all compensation payable hereunder. If Studio terminated you
hereunder, then you shall immediately reimburse Studio for all paid but unearned
sums.

12. Involuntary Termination. Studio may terminate your employment other than for
cause or on account of incapacity, in which case you will receive, for a period
equal to the Continuation Period (as defined below), (i) continued Base Salary
payable in accordance with Studio’s regular payroll practices applicable to
similarly situated active employees, and (ii) Continued Benefits. In the event
that any cash bonuses have been paid to you during the Employment Term for your
service beginning on or after January 1, 2010, you shall also be entitled to
receive, with respect to each complete or partial calendar year prior to the
expiration of the Continuation Period with respect to which, as of the date of
termination of your employment, Studio has not yet paid annual cash bonuses (if
any) under its short term incentive plan to similarly situated active employees
(each such year, a “Bonus Entitlement Year”), an annual cash payment (such
payment, a “Bonus Equivalent Payment”) in an amount equal to the average annual
cash bonuses (including any $0 bonuses) that have been paid (whether or not
deferred) to you, if any, during the Employment Term; provided, however, in the
event that you are terminated, other than for cause or on account of

 

7



--------------------------------------------------------------------------------

incapacity, prior to the date in 2011 on which the Compensation Committee
determines the annual cash bonuses for the Company’s other executive officers
(the “Bonus Determination Date”), then the Bonus Equivalent Payment shall be
deemed to be the annual cash bonus that you would have received had you remained
an employee until the Bonus Determination Date (computed in the manner generally
used in determining the annual cash bonuses of the Company’s other executive
officers). In the event that you become entitled to a Bonus Equivalent Payment
in accordance with the preceding sentence, such Bonus Equivalent Payment will be
made to you no earlier than January 1 and no later than December 31 of the
calendar year following the Bonus Entitlement Year to which such Bonus
Equivalent Payment relates, and the Bonus Equivalent Payment relating to the
calendar year for the last year of the Continuation Period shall be pro-rated
based on the number of days prior to the expiration of the Continuation Period
during such calendar year. For purposes of this Paragraph 12, the term
“Continuation Period” shall be defined as follows: (A) in the event that your
employment is terminated by Studio other than for cause or incapacity, unless
such termination is during the 12-month period following a “change of control”
(as defined in Paragraph 25), then “Continuation Period” shall mean the period
commencing on the date of such termination and ending on the expiration of the
Employment Term and (B) in the event that your employment is terminated by
Studio other than for cause or incapacity during the 12-month period following a
“change of control”, then “Continuation Period” shall mean the period commencing
on the termination of your employment and ending on the later of the expiration
of the Employment Term and the second anniversary of the termination of your
employment. In the event of termination of your employment without cause
pursuant to this Paragraph 12, all the equity-based compensation held by you
shall accelerate vesting (with respect to grants having performance-based
vesting criteria, on the basis that any mid-range or “target” goals rather than
premium goals are deemed to have been achieved) and will, subject to the other
terms and conditions of the grants, remain exercisable for the remainder of the
term of the grant; however, you will not be entitled to receive any future
equity-based compensation. All such outstanding restricted stock units (whether
subject to time-based or performance-based vesting criteria) will be settled not
later than thirty (30) days following your termination of employment. If your
services are terminated pursuant to this paragraph, you shall not be obligated
to secure other employment to mitigate damages incurred by Studio or any payment
due you as a result of your termination hereunder; provided that any
compensation earned from any employment obtained by you during the remainder of
the Continuation Period will reduce on a dollar-for-dollar basis Studio’s
payment obligations under this Agreement, except if your services are terminated
following a “change of control”. You agree that you will have no rights or
remedies in the event of your termination without cause other than those set
forth in the Agreement to the maximum extent required by law.

13. Termination for Good Reason. You shall be entitled to terminate your
employment at any time for “good reason.” As used herein, the term “good reason”
shall mean only: (i) any material breach of this Agreement by Studio; (ii) any
diminution in title; (iii) failure to be the most senior accounting executive
(other than the Company’s Chief Financial Officer (or such person’s successor));
(iv) any time that Studio shall direct or require that you report to any person
other than the Chief Financial Officer of the Studio; or (v) any time that
Studio shall direct or require that your principal place of business be

 

8



--------------------------------------------------------------------------------

anywhere other than the Los Angeles area. Notwithstanding anything to the
contrary contained herein, you will not be entitled to terminate your employment
for good reason for purposes of this Agreement as the result of any event
specified in the foregoing clauses (i) through (v) unless, within ninety
(90) days following the occurrence of such event, you give Studio written notice
of the occurrence of such event, which notice sets forth the exact nature of the
event and the conduct required to cure such event. Studio shall have thirty
(30) days from the receipt of such notice within which to cure (such period, the
“Cure Period”). If, during the Cure Period, such event is remedied, then you
will not be permitted to terminate your employment for good reason as a result
of such event. If, at the end of the Cure Period, the event that constitutes
good reason has not been remedied, you will be entitled to terminate your
employment for good reason during the sixty (60) day period that follows the end
of the Cure Period. If you do not terminate your employment during such sixty
(60) day period, you will not be permitted to terminate your employment for good
reason as a result of such event. In the event of your voluntary termination for
good reason, you shall be entitled to the payments, benefits (including the
post-term continuation of the applicable benefits) and equity-based compensation
provided under Paragraph 12 for involuntary termination without cause. If your
services are terminated pursuant to this paragraph, you shall not be obligated
to secure other employment to mitigate damages incurred by Studio or any payment
due you as a result of your termination hereunder. You agree that you will have
no rights or remedies in the event of your termination for good reason other
than those set forth in the Agreement to the maximum extent allowed by law.

14. Name/Likeness. During the Employment Term, Studio shall have the right to
use your name, biography and likeness in connection with its business as
follows: You shall promptly submit to Studio a biography of yourself. Provided
that you timely submit such biography, Studio shall not use any other
biographical information other than contained in such biography so furnished,
other than references to your prior professional services and your services
hereunder, without your prior approval (which approval shall not be unreasonably
withheld). If you fail to promptly submit a biography, then you shall not have
the right to approve any biographical material used by Studio. You shall have
the right to approve any likeness of you used by Studio. Nothing herein
contained shall be construed to authorize the use of your name, biography or
likeness to endorse any product or service or to use the same for similar
commercial purposes.

15. Section 317 and 508 of the Federal Communications Act. You represent that
you have not accepted or given, nor will you accept or give, directly or
indirectly, any money, services or other valuable consideration from or to
anyone other than Studio for the inclusion of any matter as part of any film,
television program or other production produced, distributed and/or developed by
Studio and/or any of its affiliates.

16. Equal Opportunity Employer. You acknowledge that Studio is an equal
opportunity employer. You agree that you will comply with Studio policies
regarding employment practices and with applicable federal, state and local laws
prohibiting discrimination or harassment.

 

9



--------------------------------------------------------------------------------

17. Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by mail and confirmed by fax at the respective
addresses of the parties hereto set forth above, or at such address as may be
designated in writing by either party, and in the case of Studio, to the
attention of the General Counsel of Studio. A courtesy copy of any notice to you
hereunder shall be sent to Munger, Tolles & Olson LLP, 355 South Grand Avenue,
35th Floor, Los Angeles, CA 90071-1560, Facsimile: (213) 683-5137, Attention:
Robert B. Knauss, Esq. Any notice given by mail shall be deemed to have been
given three (3) business days following such mailing.

18. Assignment. This is an Agreement for the performance of personal services by
you and may not be assigned by you (other than the right to receive payments
which may be assigned to a company, trust or foundation owned or controlled by
you) and any purported assignment in violation of the foregoing shall be deemed
null and void. Studio may assign this Agreement or all or any part of its rights
hereunder to any entity which acquires all or substantially all of the assets of
Studio and this Agreement shall inure to the benefit of such assignee, provided
your duties do not materially change.

19. California Law. This Agreement and all matters or issues collateral thereto
shall be governed by the laws of the State of California applicable to contracts
entered into and performed entirely therein.

20. No Implied Contract. The parties intend to be bound only upon execution of
this Agreement and no negotiation, exchange or draft or partial performance
shall be deemed to imply an agreement. Neither the continuation of employment
nor any other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.

21. Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter herein contained, and can be
changed only by a writing signed by both parties hereto.

22. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement. In the event any such provision (the
“Applicable Provision”) is so adjudged void or unenforceable, you and Studio
shall take the following actions in the following order: (i) seek judicial
reformation of the Applicable Provision; (ii) negotiate in good faith with each
other to replace the Applicable Provision with a lawful provision; and
(iii) have an arbitration as provided in Paragraph 24 hereof determine a lawful
replacement provision for the Applicable Provision; provided, however, that no
such action pursuant to either of clauses (i) or (iii) above shall increase in
any respect your obligations pursuant to the Applicable Provision.

 

10



--------------------------------------------------------------------------------

23. Survival; Modification of Terms. Your obligations under Paragraph 8 hereof
shall remain in full force and effect for the entire period provided therein,
notwithstanding the termination of the Employment Term pursuant to Paragraph 11
hereof or otherwise. Studio’s obligations under Paragraphs 6 (with respect to
expenses theretofore incurred), 7 and 25.d hereof shall survive indefinitely the
termination of this Agreement regardless of the reason for such termination.
Further, Paragraphs 9, 10, 12 and 13 will continue to govern your entitlement,
if any, to benefits and equity based compensation after the termination of the
Employment Term, and Paragraph 24 will continue to govern any Claims (as defined
below) by one party against the other.

24. Arbitration of Disputes. Any controversy or claim by you against Studio or
any of its parent companies, subsidiaries, affiliates (and/or officers,
directors, employees, representatives or agents of Studio and such parent
companies, subsidiaries and/or affiliates), including any controversy or claim
arising from, out of or relating to this Agreement, the breach thereof, or the
employment or termination thereof of you by Studio which would give rise to a
claim under federal, state or local law (including, but not limited to, claims
based in tort or contract, claims for discrimination under state or federal law,
and/or claims for violation of any federal, state or local law, statute or
regulation), or any claim against you by Studio (individually and/or
collectively, “Claim(s)”) shall be submitted to an impartial mediator
(“Mediator”) selected jointly by the parties. Both parties shall attend a
mediation conference in Los Angeles County, California and attempt to resolve
any and all Claims. If the parties are not able to resolve all Claims, then upon
written demand for arbitration to the other party, which demand shall be made
within a reasonable time after the Claim has arisen, any unresolved Claims shall
be determined by final and binding arbitration in Los Angeles, California, in
accordance with the Model Employment Procedures of the American Arbitration
Association (collectively, “Rules”) by a neutral arbitrator experienced in
employment law, licensed to practice law in California, in accordance with the
Rules, except as herein specified. In no event shall the demand for arbitration
be made after the date when the institution of legal and/or equitable
proceedings based upon such Claim would be barred by the applicable statute of
limitations. Each party to the arbitration will be entitled to be represented by
counsel and will have the opportunity to take depositions in Los Angeles,
California of any opposing party or witnesses selected by such party and/or
request production of documents by the opposing party before the arbitration
hearing. By mutual agreement of the parties, additional depositions may be taken
at other locations. In addition, upon a party’s showing of need for additional
discovery, the arbitrator shall have discretion to order such additional
discovery. You acknowledge and agree that you are familiar with and fully
understand the need for preserving the confidentiality of Studio’s agreements
with third parties and compensation of Studio’s employees. Accordingly, you
hereby agree that to the extent the arbitrator determines that documents,
correspondence or other writings (or portions thereof) whether internal or from
any third party, relating in any way to your agreements with third parties
and/or compensation of other employees are necessary to the determination of any
Claim, you and/or your representatives may discover and examine such documents,
correspondence or other writings only after execution of an appropriate
confidentiality agreement. Each party shall have the right to subpoena witnesses
and documents for the arbitration hearing. A court reporter shall record all
arbitration proceedings. With respect to any Claim brought to arbitration
hereunder, either party may be entitled to recover whatever damages would
otherwise be available to that party in any legal proceeding based upon the
federal and/or

 

11



--------------------------------------------------------------------------------

state law applicable to the matter. The arbitrator shall issue a written
decision setting forth the award and the findings and/or conclusions upon which
such award is based. The decision of the arbitrator may be entered and enforced
in any court of competent jurisdiction by either Studio or you. Notwithstanding
the foregoing, the result of any such arbitration shall be binding but shall not
be made public (including by filing a petition to confirm the arbitration
award), unless necessary to confirm such arbitration award after non-payment of
the award for a period of at least fifteen (15) days after notice to Studio of
the arbitrator’s decision. Each party shall pay the fees of their respective
attorneys (except as otherwise awarded by the arbitrator), the expenses of their
witnesses, and all other expenses connected with presenting their Claims or
defense(s). Other costs of arbitration shall be borne by Studio. Except as set
forth below, should you or Studio pursue any Claim covered by this Paragraph 24
by any method other than said arbitration, the responding party shall be
entitled to recover from the other party all damages, costs, expenses, and
reasonable outside attorneys’ fees incurred as a result of such action. The
provisions contained in this Paragraph 24 shall survive the termination of your
employment with Studio. Notwithstanding anything set forth above, you agree that
any breach or threatened breach of this Agreement (particularly, but without
limitation, with respect to Paragraphs 3 and 8, above) may result in irreparable
injury to Studio, and therefore, in addition to the procedures set forth above,
Studio may be entitled to file suit in a court of competent jurisdiction to seek
a Temporary Restraining Order and/or preliminary or permanent injunction or
other equitable relief to prevent a breach or contemplated breach of such
provisions.

25. Change of Control.

a. Except as set forth in Paragraph 25.b below, in the event of a “change of
control” all unvested equity-based compensation held by you shall remain
unvested and shall continue to vest in accordance with its terms, without regard
to the occurrence of the change of control; provided, however, that unless
provision is made in connection with the change of control for (i) assumption of
such outstanding equity-based compensation or (ii) substitution for such
equity-based compensation of new awards covering stock of a successor
corporation or its “parent corporation” (as defined in Section 424(e) of the
Code) or “subsidiary corporation” (as defined in Section 424(f) of the Code)
with appropriate adjustments as to the number and kinds of shares and the
exercise price, if applicable, in each case, that preserve the material terms
and conditions of such outstanding equity-based compensation as in effect
immediately prior to the change of control (including, without limitation, with
respect to the vesting schedules, the intrinsic value of the awards (if any) as
of the change of control and transferability of the shares underlying such
awards), all such equity-based compensation shall accelerate vesting (on the
basis that any mid-range or “target” goals rather than premium goals are deemed
to have been achieved) immediately prior to such change of control, in which
case, all outstanding restricted stock units (whether subject to time-based or
performance-based vesting criteria) will be settled not later than the tenth
(10th) day following the date of such change of control. Notwithstanding the
foregoing, in the event that payment of any amount that would otherwise be paid
pursuant to the proviso in the immediately preceding sentence would result in a
violation of Section 409A, then even though your rights to payment of such
amount will become vested pursuant to such proviso and the amount of such
payment will be determined as of the change of control, such amount will not be
paid to you until the earliest time permitted under Section 409A.

 

12



--------------------------------------------------------------------------------

b. In the event that, during the 12-month period following a change of control,
your employment is terminated by Studio other than for cause or by you for good
reason, then notwithstanding any provision of this Agreement or any other
agreement between you and Studio, all equity-based compensation held by you
shall accelerate vesting (on the basis that any mid-range or “target” goals
rather than premium goals are deemed to have been achieved) and, subject to the
other terms and conditions of the grants, remain exercisable for the remainder
of the term of the grant. All outstanding restricted stock units (whether
subject to time-based or performance-based vesting criteria) will be settled not
later than the tenth (10th) day following the date of termination of your
employment.

c. For purposes of this Agreement, “change of control” shall mean the occurrence
of any of the following events:

(i) during any period of fourteen (14) consecutive calendar months, individuals
who were directors of Studio on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board of
Directors of Studio (the “Board”); provided, however, that any individual
becoming a director subsequent to the first day of such period whose election,
or nomination for election, by Studio’s stockholders was approved by a vote of
at least a majority of the Incumbent Directors shall be considered as though
such individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs as a
result of an actual or threatened proxy contest with respect to election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a “person” (as such term is used in Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (each, a
“Person”), in each case other than the management of Studio, the Board or the
holders of Studio’s Class B common stock par value $0.01;

(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) Studio or (y) any of its
subsidiaries, but in the case of this clause (y) only if Studio Voting
Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of Studio to an entity that is not an affiliate (a “Sale”), in
each such case, if such Reorganization or Sale requires the approval of Studio’s
stockholders under the law of Studio’s jurisdiction of organization (whether
such approval is required for such Reorganization or Sale or for the issuance of
securities of Studio in such Reorganization or Sale), unless, immediately
following such Reorganization or Sale, (1) all or substantially all the
individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto)) of
the securities eligible to vote for the election of the Board (“Studio Voting
Securities”) outstanding immediately prior to the consummation of such
Reorganization or Sale beneficially own, directly or indirectly, more than 50%
of the combined voting power of the then outstanding voting securities of the
corporation resulting from such Reorganization or

 

13



--------------------------------------------------------------------------------

Sale (including, without limitation, a corporation that as a result of such
transaction owns Studio or all or substantially all Studio’s assets either
directly or through one or more subsidiaries) (the “Continuing Corporation”) in
substantially the same proportions as their ownership, immediately prior to the
consummation of such Reorganization or Sale, of the outstanding Studio Voting
Securities (excluding any outstanding voting securities of the Continuing
Corporation that such beneficial owners hold immediately following the
consummation of the Reorganization or Sale as a result of their ownership prior
to such consummation of voting securities of any company or other entity
involved in or forming part of such Reorganization or Sale other than Studio),
(2) no Person (excluding (x) any employee benefit plan (or related trust)
sponsored or maintained by the Continuing Corporation or any corporation
controlled by the Continuing Corporation, (y) Jeffrey Katzenberg and (z) David
Geffen) beneficially owns, directly or indirectly, 40% or more of the combined
voting power of the then outstanding voting securities of the Continuing
Corporation and (3) at least 50% of the members of the board of directors of the
Continuing Corporation were Incumbent Directors at the time of the execution of
the definitive agreement providing for such Reorganization or Sale or, in the
absence of such an agreement, at the time at which approval of the Board was
obtained for such Reorganization or Sale;

(iii) the stockholders of Studio approve a plan of complete liquidation or
dissolution of Studio; or

(iv) any Person, corporation or other entity or “group” (as used in
Section 14(d)(2) of the Exchange Act) (other than (A) Studio, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of Studio or
an affiliate or (C) any company owned, directly or indirectly, by the
stockholders of Studio in substantially the same proportions as their ownership
of the voting power of Studio Voting Securities) becomes the beneficial owner,
directly or indirectly, of securities of Studio representing 40% or more of the
combined voting power of Studio Voting Securities but only if the percentage so
owned exceeds the aggregate percentage of the combined voting power of Studio
Voting Securities then owned, directly or indirectly, by Jeffrey Katzenberg and
David Geffen; provided, however, that for purposes of this subparagraph (iv),
the following acquisitions shall not constitute a change of control: (x) any
acquisition directly from Studio or (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Studio or an Affiliate.

d. In the event that it is determined that any payment (other than the Gross-Up
Payments provided for in this Paragraph 25.d) or distribution by Studio or any
of its affiliates to you or for your benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or pursuant
to or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto), by reason of
being considered “contingent on a change in the ownership or effective control”
of Studio, within the meaning of Section 280G of the Code (or any successor
provision thereto) or to any

 

14



--------------------------------------------------------------------------------

similar tax imposed by state or local law, or any interest or penalties with
respect to such tax (such tax or taxes, together with any such interest and
penalties, being hereafter collectively referred to as the “Excise Tax”), then
subject to Paragraphs 25.e and f, you will be entitled to receive (or have paid
to the applicable taxing authority on your behalf) an additional payment or
payments (collectively, a “Gross-Up Payment”). Any Gross-Up Payment that you
become entitled to pursuant to this Paragraph 25.d will be paid to you (or to
the applicable taxing authority on your behalf) as promptly as practicable and
in any event not later than the last day of the calendar year after the calendar
year in which the applicable Excise Tax is paid. The Gross-Up Payment will be in
an amount such that, after payment by you of all taxes (including any interest
or penalties imposed with respect to such taxes), including any Excise Tax
imposed upon the Gross-Up Payment, you retain (or receive the benefit of a
payment to the applicable taxing authority of) an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payment. For purposes of determining
the amount of the Gross-Up Payment, you will be considered to pay (i) federal
income taxes at the highest generally applicable rate (plus any applicable
Excise Tax) in effect in the year in which the Gross-Up Payment will be made and
(ii) state and local income taxes at the highest generally applicable rate (plus
any applicable Excise Tax) in effect in the state or locality in which the
Gross-Up Payment would be subject to state or local tax, net of the maximum
reduction in federal income tax that could be obtained from deduction of such
state and local taxes.

e. Notwithstanding any provision of the foregoing Paragraph 25.d, if it shall be
determined (by the reasonable computation by a nationally recognized certified
public accounting firm that shall be selected by Studio (the “Accountant”),
which determination shall be certified by the Accountant and set forth in a
certificate delivered to you) that the aggregate amount of the payments,
distributions, benefits and entitlements of any type payable by Studio or any
affiliate to or for your benefit (including any payment, distribution, benefit
or entitlement made by any person or entity effecting a change of control), in
each case, that could be considered “parachute payments” within the meaning of
Section 280G of the Code (such payments, the “Parachute Payments”) that, but for
this Paragraph 25.e, would be payable to you, does not exceed 110% of the
greatest amount of Parachute Payments that could be paid to you without giving
rise to any liability for the Excise Tax in connection therewith (such greatest
amount, the “Floor Amount”), then: (A) no Gross-Up Payment shall be made to you;
and (B) the aggregate amount of Parachute Payments payable to you shall be
reduced (but not below the Floor Amount) to the largest amount which would both
(1) not cause any Excise Tax to be payable by you, and (2) not cause any portion
of the Parachute Payments to become nondeductible by reason of Section 280G of
the Code (or any successor provision). You shall be permitted to provide Studio
with written notice specifying which of the Parachute Payments will be subject
to reduction or elimination; provided, however, that to the extent that your
ability to exercise such authority would cause any Parachute Payment to become
subject to any taxes or penalties pursuant to Section 409A, or if you do not
provide Studio with any such written notice, Studio shall reduce or eliminate
the Parachute Payments by first reducing or eliminating the portion of the
Parachute Payments that are payable in cash and then by reducing or eliminating
the non-cash portion of the Parachute Payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the date of the

 

15



--------------------------------------------------------------------------------

Accountant’s determination. Except as set forth in the preceding sentence, any
notice given by you pursuant to the preceding sentence shall take precedence
over the provisions of any other plan, arrangement or agreement governing your
rights and entitlements to any benefits or compensation.

f. Notwithstanding any provision of Paragraphs 25.d and e, in the event that any
two of the Chief Executive Officer, President and Chief Operating Officer of
Studio shall enter into any agreement pursuant to which such executives are no
longer provided a gross-up payment as a result of any Excise Tax, then you shall
no longer be entitled to a Gross-Up Payment pursuant to this Agreement or
otherwise.

26. Miscellaneous. You agree that Studio may deduct and withhold from your
compensation hereunder the amounts required to be deducted and withheld under
the provisions of the Federal and California Income Tax Acts, Federal Insurance
Contributions Act, California Unemployment Insurance Act, any and all amendments
thereto, and other statutes heretofore or hereafter enacted requiring the
withholding of compensation. All of Studio’s obligations in this Agreement are
expressly conditioned upon you completing and delivering to Studio an Employment
Eligibility Form (“Form I-9”) (in form satisfactory to Studio) and in connection
therewith, you submitting to Studio original documentation demonstrating your
employment eligibility.

27. Section 409A.

a. It is intended that the provisions of this Agreement comply with
Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

b. Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with Studio or any of its affiliates (this Agreement and such
other plans, policies, arrangements and agreements, the “Company Plans”) to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to you or for your
benefit under any Company Plan may not be reduced by, or offset against, any
amount owing by you to Studio or any of it affiliates.

c. If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by Studio from
time to time) and (ii) Studio shall make a good faith determination that an
amount payable under a Company Plan constitutes deferred compensation (within
the meaning of Section 409A) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to avoid
taxes or penalties under Section 409A, then Studio (or its affiliate, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, together with interest
credited at the Applicable Federal Rate in effect as of the date of your
termination of employment, on the first business day after such six-month
period.

 

16



--------------------------------------------------------------------------------

d. Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, Studio reserves the right to make amendments to any Company Plan
as Studio deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, except as provided in Paragraph 25.d
of this Agreement, you are solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on you or for your account in
connection with any Company Plan (including any taxes and penalties under
Section 409A), and neither Studio nor any affiliate shall have any obligation to
indemnify or otherwise hold you harmless from any or all of such taxes or
penalties.

e. For purposes of Section 409A, each of (i) the installments at a rate equal to
50% of your Base Salary, as provided in Paragraph 9, and (ii) the installments
of continued Base Salary, as provided in Paragraphs 10 and 12, will be deemed to
be a separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).

 

17



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding, please sign one copy
of this letter and return it to the undersigned, whereupon this letter shall
constitute a binding agreement between us.

 

Very truly yours, DREAMWORKS ANIMATION SKG, INC. By:    /s/    Lewis Coleman
Its:    President

 

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

/s/    Heather O’Connor

HEATHER O’CONNOR

 

18